DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusuda (US Patent No. 10,071,428 B2).
Kusuda discloses a face grooving holder (1) including a shank portion (7) connected to a blade holder clamping portion (A1-A3; Figs. 4, 6; 9).  The blade holder clamping portion includes a clamping longitudinal axis (O2 - this is a longitudinal axis of the blade holder clamping portion, not the entire holder) establishing a clamping forward-to-rearward direction (Fig. 9 - forward toward cutting edge 13, rearward toward stopper surface); a clamping vertical axis (up-to-down in Fig. 6) perpendicular to the clamping longitudinal axis and establishing a clamping upward-to-downward direction (CU, CD - up-to-down in Fig. 6); a clamping lateral axis (O1) perpendicular to both the clamping longitudinal axis and the clamping vertical axis, and establishing a clamping-first-side-to-clamping-second-side direction (CS1, CS2 - left-to-right in Fig. 6); a clamping front end (15, 17; Fig. 6) and a clamping rear end (opposite end than that illustrated in Fig. 6) spaced apart from one another along the clamping longitudinal axis; a clamping top side (Fig, 4) and a clamping bottom side (Fig, 1 opposite top side) spaced apart from one another along the clamping vertical axis; a first clamping side and a second clamping side spaced apart from one another along the clamping lateral axis, the first clamping side connecting the clamping top side and the clamping bottom side (Figs. 1-6); and a blade clamping seat (11) formed along the second clamping side and opening out to the clamping front end (Figs. 1, 2, 5-9, 11).  The blade clamping seat includes a flexibility groove (31) opening out to both the second clamping side and the clamping front end (Figs. 1, 2, 5-9, 11); a top clamping wedge surface (Figs. 6-8) located upward of the flexibility groove (31); a holder abutment surface (Figs. 6-8 - wall on right side) located downward of the top clamping wedge surface (Figs. 6-9); a bottom clamping wedge surface (Figs. 6-8) located downward of the flexibility groove (31) on an opposing side of the holder abutment surface (Figs. 6-8 - wall on right side) from the top clamping wedge surface (Figs. 6-8); and a forwardly facing back stopper surface (Fig. 9 - side abutment), located between the top clamping wedge surface and the bottom clamping wedge surface along 6the clamping vertical axis, and rearward of the holder abutment surface along the clamping longitudinal axis (Figs. 7-9).  The top clamping wedge surface extends in a direction along the clamping longitudinal axis (O2) farther than in directions along both the clamping vertical axis and the clamping lateral axis (O1; Figs. 2, 4, 6, 9).  The bottom clamping wedge surface extends in a direction along the clamping longitudinal axis farther than in directions along both the clamping vertical axis and the clamping lateral axis (Figs. 2, 4, 6, 9).  In a front end view of the face grooving holder (generally - Figs. 1, 9, 11): the bottom clamping wedge surface is located downward of the top clamping wedge surface along the clamping vertical axis (Fig. 9), and farther than the top clamping wedge surface in the second side direction along the clamping lateral axis (Figs. 6-8 at least partially so where the top wedge surface is the right side surface of the upper finger and the bottom surface is identified as the left wedge surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (DE 3204693 A1) in view of Berminge (US Patent No. 7,419,337 B2).
(Claim 1) Arnold et al. (“Arnold”) discloses a face grooving blade (2) having a blade longitudinal axis (A1) establishing a forward-to-rearward direction (DF, DR).  The facing blade includes a grooving portion (annotated Fig. 2 below) and a clamping portion (annotated Fig. 2 below) connected to the grooving portion.  The grooving portion includes a concave inner surface (right side of grooving portion in Fig. 2), and a convex outer surface (left side of grooving portion in Fig. 2) located on an opposing side of the grooving portion to the concave inner surface.   An outward direction (DO) is defined from the concave inner surface towards the convex outer surface and an inward direction (DI) defined opposite to the outward direction.  The grooving portion further includes a bottom surface (annotated Fig. 1 below) connecting the concave inner surface and the convex outer surface; and a top surface (8) located on an opposing side of the grooving portion to the bottom surface and connecting the concave inner surface and the convex outer surface; a front end surface (annotated Fig. 1 below) connecting the concave inner surface and the convex outer surface and connecting the top surface and the bottom surface; a rear end surface (annotated Fig. 1 below) located on an opposing side of the grooving portion to the front end surface and connecting the concave inner surface, the convex outer surface, the top surface and the bottom surface (Figs. 1-4); and a first insert seat (in top surface, Fig. 2) formed at an intersection of the front end surface (24) and the top surface.  The insert seat includes an upwardly facing first 2insert seat bottom surface (seat surface on one side of groove 9; Fig. 2) and a second insert seat surface (opposite seat surface on other side of groove 9; Fig. 2) spaced apart therefrom.  An upward direction (DU) is defined as the direction in which the first insert seat bottom surface faces and a downward direction (DD) defined opposite to the upward direction (DU); and the forward direction (DF) defined from the rear end surface to the front end surface, and the rearward direction (DR) defined opposite to the forward direction (DF).  The clamping portion (annotated Fig. 2 below) extends from the grooving portion (annotated Fig. 2 below) in the outward direction (DO), and is recessed (Figs. 1-4) in the rearward direction from the grooving portion's front end surface.  The clamping portion includes a blade abutment surface (5; Fig. 2) located between a top surface and a bottom surface (Fig. 2).  The clamping portion further includes a rear stopper abutment surface (Fig. 1; opposite Detail 3) located between the bottom surface and the top surface (Fig. 2), and facing in the rearward direction (Fig. 1).  The bottom surface is located in the downward direction (DD) and the inward direction (DI) relative to the top surface (annotated Fig. 2 below).  As can be seen from the directional arrows that define the directions, the nature of the directions being roughly defined permits a broad and reasonable interpretation of the prior art that reads on the claimed arrangement of top and bottom clamping portion surfaces.  It is also worth noting that even if the directional arrows were arranged as disclosed by Applicant, the prior art could still read upon the limitation by merely tilting the drawing.  That is, the claim is only to the blade and not the blade in the holder giving way to a specific orientation in the combination.  Yet, Arnold does not explicitly disclose top and bottom wedge surfaces on the clamping portion.

    PNG
    media_image1.png
    570
    555
    media_image1.png
    Greyscale
 
Berminge discloses a top wedge surface (15a); a bottom wedge surface (16a) located on an opposing side of the clamping portion (24) to the top wedge surface.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the top and bottom surfaces of the clamping portion of the blade disclosed in Arnold with the wedge surfaces as taught by Berminge in order to enhance clamping capability.
(Claim 2) The bottom wedge surface is located directly in the downward direction DD from the first insert seat (annotated Arnold Fig. 2 above).
(Claim 3) The modified tool to this point does not explicitly disclose either the top wedge surface or the blade abutment surface being located directly in the outward direction DO from the first insert seat.  Yet, Berminge discloses a clamping portion abutment surface being directly outward of the insert seat (Fig. 4).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the clamping portion of the blade disclosed in Arnold extending to be directly outward of the insert pocket as suggested in Berminge in order to reduce the cantilever effect by increasing the amount the clamping portion extends relative to the blade grooving portion.
(Claim 4) The blade abutment surface (Arnold Fig. 2) is planar and connects the top wedge surface to the bottom wedge surface of the modified blade.
(Claim 5) The concave inner surface (Arnold annotated Fig. 2 above) is continuously curved.
(Claim 6-8) Arnold discloses a ridge (ridge of through hole at concave surface) located at an intersection of a first inner concave sub-surface (upper portion above a horizontal plane dividing through-holes of fasteners) and a second inner concave sub-surface (lower portion below the horizontal plane dividing through-holes of fasteners).  The ridge has a projecting portion (lower half of through hole ridge) that is further inward than the first inner sub-surface.  A recessed portion (upper half of through hole ridge) is more recessed in the outward direction than the second concave inner sub-surface.  An intermediary portion of the ridge connects the projecting portion and the recessed portion (Arnold Figs. 1-4).
(Claim 9) The concave inner surface and the convex outer surface converge with increasing distance from the first insert seat (Arnold Fig. 2).
(Claim 10 and 11) Arnold does not explicitly disclose a double-sided blade holder as claimed, but does disclose a surface that may function as a front stopper surface located between the bottom wedge surface and the top wedge surface, and facing in the forward direction (Arnold Figs. 2-4).
Bermige discloses a second insert seat (Fig. 2; 19) formed at an intersection of the bottom surface (16) and the rear end surface (18).  The grooving portion has 180 degree rotational symmetry about an axis of symmetry parallel to the inward and outward directions (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the blade disclosed in Arnold with 180 degree rotational symmetry as suggested in Bermige in order to increase the utility of the blade by increasing the number of cutting edges.
(Claims 15 and 16) Due to the manner in which the directions are claimed and the fact that only the blade is being claimed, the planar abutment surface disclosed in Arnold could be arranged within the claimed range with regard to the downward direction.  In the event the downward direction were recited in a clearer manner consistent with the disclosed directions in the Figures, then the acute angle relative to the planar abutment would define over the modified Arnold reference.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (DE 3204693 A1) in view of Berminge (US Patent No. 7,419,337 B2) further in view of Andersson et al. (US Patent No. 9,475,122 B2).
Arnold does not explicitly disclose an arrangement for the transfer of coolant towards the insert seat as claimed.
Andersson et al. (“Andersson”) discloses a coolant inlet (46) opening out to the blade abutment surface, and two coolant outlets (47, 48) directed towards the first insert seat, one of which opens out to the front end surface (Fig. 12).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the blade disclosed in Arnold with the necessary changes to provide the coolant channels as disclosed in Andersson in order to provide coolant to the cutting area.


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda (US Patent No. 10,071,428 B2).
(Claims 18 and 19) Kusuda discloses a planar abutment surface (Figs. 2, 9, 11) that defines a holder abutment plane, which forms an acute angle with the clamping downward direction.  Kusuda does not explicitly disclose the angular value being within the claimed range.  Yet, the abutment surface orientation is a result-effective variable because it impacts seating of the insert (i.e., clamping capability).  Thus, at a time prior to filing it would have been obvious to provide the planar abutment surface disclosed in Kusuda with an angular orientation within the claimed range in order to optimize the clamping capability of the holder.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claims 20 and 21) Kusuda discloses a holder abutment surface area and a blade clamping seat with a seat area, but the exact values relative to these areas are not explicitly disclosed.  It is worth noting that the claim does not explicitly state how the seat area is determined.  The surface areas of the abutment surface and the seat area are result-effective variables because the relationship impacts seating/clamping capability.  Thus, at a time prior to filing it would have been obvious to provide the planar abutment surface and relative seat area disclosed in Kusuda with a relationship within the claimed range in order to optimize the seating/clamping capability of the holder.  See In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Allowable Subject Matter
Claims 22-26 are allowed.
Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.  Applicant argues that the modification of the Arnold device would be over-determined to the point that one of ordinary skill would not attempt the change.  Additionally, Applicant contends that bottom wedge surface of the modified clamping portion would be directly below the top wedge surface in the downward direction.  In view of the Kusuda reference, Applicant argues that the reference fails to meet new limitations.  Examiner disagrees.
The modification of the top and bottom surface of the clamping portion to have wedge surfaces would not result in an overly complex clamping structure such that one of ordinary skill would not attempt said modification.  The record lacks evidence that such a modification would be too complex.  The complementary wedge configuration is known in the art and not too difficult to not attempt.  As such, the prior art rejection sets forth a prima facie case of obviousness.
As illustrated in the annotated Figure 1 in the rejection, the blade merely needs to be rotated and the bottom wedge surface would be downward and inward of the upper wedge portion.  It is worth noting that the feature that sets forth the upward direction is merely a direction in which the seat surface faces.  This could be further described as also being normal to the seat surface and also the seat surface being oriented in a specific manner relative to the longitudinal axis.  As it currently stands, the upward direction is pliable.  As the claim stands, the prior art reads upon the claimed invention.
Applicant’s arguments with respect to claim 17 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Gros (FR 1361649 A).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722